Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/145843 Miyazaki et al. as translated by US Pat. Application Publication No. 2017/0015812 Miyazaki et al., both of which are available as prior art, in view of US Pat. No. 9403643 Sasakuma et al.

Both WO 2015/145843 Miyazaki et al. and US Pat. Application Publication No. 2017/0015812 Miyazaki et al. are available as prior art.

US Pat. Application Publication No. 2017/0015812 Miyazaki et al. is referenced below.

Regarding claims 1-6, 10, and 15-18 :

2 /g and 111 m2 /g respectively.  They are also described as SHOBLACK N550 and SHOBLACK N220.  The instant specification, paragraph [0036] shows these carbon blacks to fall within the scope of the instantly claimed carbon blacks (b-1) and (b-2) of the instant claims 1, 3, 4, 15, and 16.  The exemplified amounts of the exemplified carbon blacks N550 and N220 fall within the scope of the instantly claimed total contents of the carbon blacks, including the amounts of the instant claims 1, 5, 6, 17, and 18.  For example, the content of the instantly claimed (b-1)/(b-2) of Miyazaki’s Example 1-1 is 10/20 which gives 33/67.
Miyazaki discloses using amounts of vulcanization accelerator including those of the instant claims at paragraph [0130].  The more preferred upper and lower amounts therein give a range of 0.7-3.0 parts by weight per 100 parts diene polymer.  43% of this range falls within the scope of the instantly claimed amounts of vulcanizing agent.  
Miyazaki discloses using amounts of sulfur, including those of the instant claims 1 and 2, at paragraph [0102].  
The amounts of sulfur and the amounts of vulcanization accelerator of Miyazaki include the mass ratios of sulfur to vulcanization accelerator of the instant claims.
Miyazaki, paragraphs [0035], [0100], and the remainder of the document.

Sasakuma teaches the use of ratios of sulfur to vulcanization accelerator which are preferably 1.1 or less to give an increase in the amount of reduction of power consumption in conveyor belts made therewith.  See Sasakuma, column 2, lines 4-22 and column 6, lines 6-12.

See Sasakuma, column 5, lines 17-67, noting the sulfur and amounts thereof and the vulcanizing agents and amounts thereof.  See Sasakuma, column 6, lines 1-12.

Miyazaki does not specify or exemplify the instantly claimed amounts of vulcanization accelerator and the instantly claimed mass ratio of sulfur to vulcanization accelerator.

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to make the rubber compositions of the instant claims 1-6 and 10 from the disclosure of Miyazaki with the instantly claimed combination of the instantly claimed carbon blacks, the instantly claimed amounts of sulfur, the instantly claimed amounts of vulcanization accelerator, and the instantly claimed sulfur to vulcanization mass ratio because Miyazaki exemplifies compositions containing these ingredients, including the instantly claimed carbon blacks and amounts of carbon black, as discussed above, Miyazaki encompasses the instantly claimed amounts of vulcanization accelerator and the instantly claimed ratio of sulfur to vulcanization accelerator, noting the amounts of sulfur and vulcanizing accelerator of Miyazaki discussed above, Sasakuma teaches ratios of sulfur to vulcanization accelerator including those 

There is no showing of any unexpected results stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  It is noted that the instant claims do not recite the particulars of the diene polymer, including comonomers and amounts, molecular weights, polydispersity, method of making and other particulars which affect the properties of the polymer and compositions containing it.  The instant claims do not limit the amounts of carbon black (b-1) and carbon black (b-2).  These relative amounts are expected to materially affect the properties of the composition.

Regarding claims 7 and 19:

The exemplified diene polymers of Miyazaki, Example 1-19 contains no styrene butadiene rubber which falls within the scope of the instant claims 7 and 19.  Note the definitions of the exemplified rubbers tat Miyazaki, paragraphs [0158]-[0162].  

Regarding claims 8-9 and 20:

The exemplified rubbers and amounts thereof of Miyazaki include rubber mixtures falling within the scope of the instant claims 8-9 and 20.  Note the 50/50 ratio of natural rubber to butadiene rubber of Miyazaki’s example 1-1.

Regarding claim 11:

The future intended use “for inner peripheral cover rubber of a belt conveyor” does not distinguish the above discussed compositions from the composition to which the instant claim 11 is ultimately directed.

3.      Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762